DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.

Response to Amendment
The amendment filed on 02/15/2022 (hereinafter “amendment”) has been accepted and entered. Claims 1-6 and 8-15 are pending.

Claim Rejections - 35 USC § 112(a)
The 35 U.S.C. 112(a) rejections of claim(s) 11-12 and 14-15 are withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the truncated conical shape" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Examiner will treat this as the truncated tapered shape.
Claim 1 recites “wherein the at least one tapered section on an inside face of the tapered section has a dimension which, in use when a paint brush head and bristles are inserted through the first wider open end, into the cavity toward the second narrower opposite end”, this is unclear. What is the tapered section doing? The paint brush head and bristles by nature of being placed into the storage device go from the open end toward the second narrower end, and when fully inserted will go through the tapered section. 
Claim 16 recites “is a cut off end area”, this is unclear. Does this mean the area has to actually have been cut? Does this mean that the bottom area is flat as is shown in applicant’s figures? For purposes of examination if the bottom end of the narrower opposite portion is flat it will meet this limitation.
Claim 21 recites “wherein a double action adhesive tape is attached to an outer surface…for use as a holding device”, this is unclear. Did the applicant meant that the adhesive tape is for use as an attachment device, or a way to hold the storage device to another surface? Or is the user meant to hold the adhesive tape portion? Examiner will treat this to mean the adhesive tape is for use as an attachment device.
Claims not specifically addressed are included in this rejection due to their dependencies. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 11-12, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallardo et al. US 2005/0271309 A1, herein after referred to as Gallardo respectively.
Regarding claim 1, Gallardo discloses a storage device for a brush (Fig. 4), the storage device comprising: 
a flexible plastic film container (40 flexible container, Fig. 4) having a truncated tapered shape having first wider open end (end near to 26, Fig. 4) and a second narrower opposite end (end below 32 in Fig. 4) and an inner cavity of flexible plastic film container (¶ [0032], lines 16-17) comprising an inside face and an outside face (Fig. 4 container 40, inner face towards where the brush will be inserted and outer face opposite) 
wherein the inner cavity (within the dark bold lines, Fig. 4) of the flexible plastic film container comprises at least one tapered section (area between the upper and lower 34's) extending between the first wider open end (28 mouth) to the second narrower end (the at least one tapered connects the wider open end to the narrower section which is the end of the storage device that is closed at the bottom of Fig. 4), and 
wherein the at least one tapered section on an inside face of the tapered section has a dimension which, in use when a paint brush head and bristles are inserted through the first wider open, into the cavity toward the second narrower opposite end (by placing the paint brush and bristles into the bag at the open wider end the move in the cavity towards the second narrower end), 
the truncated tapered shape allows a fit with one or more different sizes of brush heads (Different size brushes will sit on the different width of the tapered section and the paint brush needs to be inserted into the open end in order to be stored), 
wherein the flexible plastic film has a snug fit with the brush head and providing a frictional resistance against movement of the brush head (the plastic film has the property of being flexible, thus it can be moved to create a snug fit and it will flex around the paint brush and come in contact with the paint brush once it is placed inside the storage device, the contact will create frictional resistance).
Regarding claim 2, Gallardo discloses the storage device for a brush of claim 1 and further discloses wherein the storage device for a brush has two or more tapered areas sections (Fig. 4, area between the upper and lower 34's, multiple sections) each tapered section having with different dimensions between the first wider open end and the second end (Fig. 4), or where the tapering is nonlinear between the first end and the second narrower opposite end (Fig. 4).
Regarding claim 3, Gallardo discloses the storage device for a brush of claim 1 and further discloses where a more rigid material is provided at the first wider open end of the storage device partly or wholly along the circumference of the first wider open end (¶ [0033], lines 6-8, the mouth 28 is made from high density polyethylene which is a stabilizing material).
Regarding claim 4, Gallardo discloses the storage device for a brush of claim 1 and further discloses where a tearing line (34 line of stamped holes, Fig. 4) is provided in the storage device allowing separation of the storage device between the first wider open end and the second narrower opposite end (¶ [0037] lines 14-16).
Regarding claim 5, Gallardo discloses the storage device for a brush of claim 1 and further discloses where the storage device is manufactured from a solvent and chemically resistant material (22 and 24 made from polyethylene which is chemically resistant).
Regarding claim 8, Gallardo discloses the storage device for a brush of claim 1 and further discloses where at least one tapering angle α is defined between an axis through the center of the storage device and the inner cavity extending from the first wider open end to the second narrower closed end, where the tapering angle α is between 10 degrees and 40 degrees (Fig. 4).
Regarding claim 11, Gallardo as discloses the method of using a storage device (¶ [0038]) for a used paint brush, the storage device comprising: providing a flexible plastic film container (40 flexible container, Fig. 4) with a truncated tapered shape having a first wider open end (28, Fig. 4) and a second narrower opposite end (end below 32, Fig. 4) and having an inner cavity delimited by the flexible plastic film (¶ [0032], lines 16-17) comprising an inside face and an outside face (Fig. 4 container 40, inner face towards where the brush will be inserted and outer face opposite) where the inner cavity (within the dark bold lines, Fig. 4) of the flexible plastic film container comprises at least one tapered section (area between the upper and lower 34's) extending from the first wider open end (28 mouth) to the second narrower opposite end (the at least one tapered connects the wider open end to the narrower section which is the end of the storage device that is opposite of the opening of Fig. 4), and where the tapered section on the inside face has a dimension which allows a fit with one or more different sizes of brush heads, when a paint brush head and bristles are inserted through the first wider open end (Different size brushes will sit on the different width of the tapered section and the paint brush has to be inserted into the open end in order to be stored), wherein the flexible plastic film container has a snug fit with the brush head and the snug fit providing a frictional resistance against movement of the brush head (¶ [0039], the materials used will allow for the manufacturing of a storage device that would be the correct fit for the brush which would allow for a snug fit around the brushes, it is also made from a flexible material so that the storage device can be molded against the brush once it is placed inside the storage device, and the contact between the brush and storage device creates frictional resistance), selecting said storage device for a used paint brush of an appropriate size (¶ [0039], and sliding the brush bristles of a used brush into the cavity (Fig. 3), while squeezing or urging the brush bristles together in the tapered section (when the brush is inserted into the device the tapered section will urge the bristles together from the front and back of the brush near where the handle meets the bristles by the nature of the size change).
Regarding claim 12, Gallardo discloses the method of claim 11 and further discloses providing the storage device with a tearing line (34 line of stamped holes, Fig. 4) that allows separation of the storage device between the first end and the second end, wherein when the brush is to be used again, the storage device is separated in two along the tearing line, thereby exposing the brush bristles (¶ [0037] lines 14-16), or the brush is withdrawn from the cavity.
Regarding claim 15, Gallardo discloses the use of a storage device for a used paint brush (¶[0038]), the storage device comprising a flexible plastic film container (40 flexible container, Fig. 4) with a truncated tapered shape having a first wider open end (28, Fig. 4) and a second narrower opposite end (end below 32, Fig. 4) and having an inner cavity delimited by the flexible plastic film container (¶ [0032], lines 16-17) comprising an inside face and an outside face (Fig. 4 container 40, inner face towards where the brush will be inserted and outer face opposite) wherein the inner cavity (within the dark bold lines, Fig. 4) of the plastic container comprises at least one tapered section (area between the upper and lower 34's) extending from the first wider open end (28 mouth) towards the second narrower opposite end (bottom of Fig. 4) and where the tapered section on the inside face has a dimension which in use allows a fit with one or more different sizes of paint brush heads when a paint brush is held with a handle and the brush head and bristles are inserted through the first wider open end (Different size brushes will sit on the different width of the tapered section and the paint brush needs to be inserted through the open end in ordered to be stored) wherein the flexible plastic film container has a snug fit with the brush head and thereby providing a frictional resistance against movement of the brush head in the flexible plastic film container, and (¶ [0039], the materials used will allow for the manufacturing of a storage device that would be the correct fit for the brush which would allow for a snug fit around the brushes, it is also made from a flexible material so that the storage device can be molded against the brush once it is placed inside the storage device, and the contact between the brush and storage device creates frictional resistance) leaving a limited amount of air below a contact area between the inside face and on the tapered section and the brush head (paragraph [0019], in order to keep the brush wet there has to be a limited amount of air within the storage device additionally, the storage device is closed with the closure flap 26, Fig. 4, which closes the device to the ambient air, device is also flexible so it can be pressed against bristles to keep ambient air away).
Regarding claim 16 Gallardo discloses the storage device for a brush of claim 1 and further discloses wherein the second narrower opposite end is a flat (area at bottom below 32 in Fig. 4).
Regarding claim 17 Gallardo discloses the storage device for a brush of claim 1 and further discloses the second narrower opposite end is closed (end below 32, Fig. 4).
Regarding claim 18 Gallardo discloses the storage device for a brush of claim 1 and further discloses wherein the storage device is formed by two sheets of plastic material welded together along welding lines (device made from front and back sheets 22 and 24 that are heat compressed/welded into peripheral seam 36, paragraph [0036], lines 1-3).
Regarding claim 19 Gallardo discloses the storage device for a brush of claim 18 and further discloses wherein the welding lines are alternately sloping welding areas (the welding line 36 changes slope at different places as shown in Fig. 4).
Regarding claim 20 Gallardo discloses the storage device for a brush of claim 19 and further discloses wherein each welding area (all the areas welded) has two welding lines (36, seen as the outer perimeter in Fig. 4 has a line up either side and along the bottom) and a separation line (34), which is a perforation between the two welding lines (the separation line is made from diminutive holes and is located between the welding lines which are the left and right side lines as seen in Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Lareau US 2014/0144797 A1, herein after referred to as Lareau.
Regarding claim 6, Gallardo disclosed the storage device for a brush according to claim 1. Gallardo lacks where a hook is provided on the storage device, for hanging the storage device on a paint can.
Lareau teaches a storage device (Figs. 1A-4D) where a hook is provided on the storage device for hanging the storage device on a paint can (paragraph [0002].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage device of Gallardo to include the hook as taught by Lareau as doing so would is well known in the art and would yield  predictable results and allow for the user to easily store the paint brush on the paint can where is will not get in the way or fall (paragraph [0002].
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Hart et al. US 2006/0054527 A1, herein after referred to as Hart.
Regarding claim 9, Gallardo disclosed the storage device for a brush according to claim 1. Gallardo lacks a set of storage devices where the storage devices of different sizes, are adapted to use with different brush sizes and where a size indication is provided on each storage device.
Hart teaches a set of storage devices (Fig.1) where the storage devices of different sizes, are adapted to use with different brush sizes (Fig. 1) and where a size indication is provided on each storage device (50 label, on which the information printed can vary depending on industry using it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage device of Gallardo to be included in a multi-size set with information labels on the storage device as taught by Hart as doing so would create a more user friendly commodity that can be used to accomplish jobs that require multiple size brushes that can be easily identified from each other.
Regarding claim 10, Gallardo as modified discloses the set of storage devices for brushes of claim 9 and further discloses where the size indication may be a number, a color or a sign (50, the label can contain any information specific to the industry it is being used in ¶ [0084], lines 1-2, and 9).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gallardo in view of Cowgill US 4,353,476 and further evidenced by Graynor et al. US 2011/0033137 A1, herein after referred to as Graynor.
	Regarding claim 21 Gallardo disclosed the storage device for a brush according to claim 1. Gallardo is silent to a double action adhesive tape is attached to an outer surface of the storage device for use as an attachment device.
	Cowgill teaches a storage device (31 receptacle, Figs. 3-4) that has adhesive material (23’ and 24’) that is attached to an outer surface (16’ attachment wall surface, Figs. 3-4) of the storage device for use as an attachment device (Col. 4, lines 24-26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage device of Gallardo to include the adhesive attached to an outer surface as taught by Cowgill as doing so is well know in the art and would yield predicable results. Additionally, having an adhesive will allow the user to readily attached the storage device to a paint can to more easily store while painting.
	Cowgill does not explicitly say which type of adhesive is used. Graynor represents evidence that adhesive tape, double-sided adhesive tape, cleavable release tapes, cohesive materials, hook and loop fasteners, snaps, clips and magnets were art-recognized equivalent structures for adhesive materials.  Therefore, because these adhesive materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute adhesive strips for double-sided/double action tape.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. MPEP §2144.06.

Response to Arguments
Applicant's remarks filed 02/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Gallardo and Koumarianos has no basis in the prior art, as Koumarianos is no longer relied on in the rejection all arguments directed to this reference are moot. Although both Koumarianos and Gallardo are directed to storage devices for paint brushes. 
Applicant makes general statements about Testa and Hart, but there are no arguments addressing any alleged errors for claims 6 and 9-10. Testa is no longer relied on for the rejection of claim 6. Claim 9 is directed to a set of storage device, of which as the applicant points out Hart is a series of bags, otherwise known as a set of storage devices. 
Applicant alleges that Gallardo leads away from the invention. Applicant then directs the arguments to various paragraphs, lines and figures but articulates no argument. It is unclear to the examiner what conclusion the applicant is making. 
Applicant argues that Gallardo does not have a flexible plastic film container having a truncated tapered shape having a first wider open end and a second narrower closed end an inner cavity of flexible film. Gallardo is made from a flexible (40 a flexible container) plastic film (polyethylene=plastic) as shown in Fig. 4 it has a truncated tapered shape. It is truncated because it does not come to a point and the middle section is tapered. The open end (28 mouth) is wider than the closed end which is the bottom of the device in Fig. 4. As the device is made from a flexible plastic film, the inner cavity is made of flexible film.
Applicant’s argues that Gallardo does not show “converging sides present which may squeeze the bristles together” as this is not recited in claim 1 it is a moot point. Additionally, claim 11 recites “squeezing or urging the brush bristles together”, Gallardo has a tapered section (shown in Fig. 4) that will urge bristles together as the brush is placed/set into the storage device. Applicant argues that “once the brush/bristles are arranged inside the bag, they are not further manipulated or influenced. They are simply kept in a closed space defined by the bag.” This is unclear, applicant recites no limitations regarding what happens to the brush after it is placed in the storage device, just that “sliding the brush bristles…into the cavity, while squeezing or urging the brush bristles together into the tapered section”, this is done during the act of placing the brush into the device. After the brush is placed in the device the only thing acting on or manipulating the brush would be gravity, or if a user picked up the device. The storage device itself is not actively manipulating the brush. Gallardo discloses a tapered section so as the brush is spaced into the device the bristles will be urged towards each other in the tapered portion. Applicant directs arguments to Figs. 1-3 of Gallardo which are a different embodiment and are not relied on in this rejection as such the argument is moot. Applicant argues that Gallardo does not mention tightly gripping the brush head, as this is not recited in the claim language this is a moot point. Applicant argues that Gallardo will not grip the brush, this is an unreasonable interpretation. As any brush in placed within the bag it will be gripped the bag by the nature of being placed within it, even more so when the correct size brush is chosen so that the bag will not be oversized. Applicant states that Gallardo never suggests that the bag may squeeze any part of the brush. Gallardo will urge/squeeze bristles together by the nature of having tapered sides. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Additionally, this is piecemeal analysis. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735